Exhibit 10.3

 

CONFIDENTIAL

 

EVO Transportation & Energy Services, Inc.

 

SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS

 

INSTRUCTIONS

 

The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of shares of Series B Preferred Stock (the “Shares”) of EVO Transportation &
Energy Services, Inc., a Delaware corporation (the “Company”).

 

PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.

 

1. Enclosed are the Following Documents:

 

(a) Subscription Agreement. Be sure to carefully and fully read the Subscription
Agreement, and execute the signature page which is applicable to you. On the
appropriate signature page of the Subscription Agreement, the Subscriber must
sign, print his, her or its name, address and social security or tax
identification number where indicated, and indicate the dollar amount of Shares
subscribed for, the date of execution and the manner in which title to the
Shares will be held.

 

(b) Investor Questionnaire. Be sure to carefully and fully read the Investor
Questionnaire, which can be found as Appendix A attached to the Subscription
Agreement. On the signature page of the Investor Questionnaire, the Subscriber
must sign and print his, her or its name where indicated.

 

A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE COMPANY’S
SEC FILINGS, INCLUDING THE COMPANY’S ANNUAL REPORT ON FORM 10-K FILED ON MAY 30,
2019 AND SUBSEQUENT QUARTERLY REPORTS ON FORM 10-Q, PRIOR TO RETURNING THE
SIGNED SUBSCRIPTION DOCUMENTS. THIS SUBSCRIPTION PACKAGE IS NOT TO BE REPRODUCED
OR DISTRIBUTED TO OTHERS AT ANY TIME, AND ALL RECIPIENTS AGREE THEY WILL KEEP
CONFIDENTIAL ALL INFORMATION CONTAINED HEREIN AND WILL USE THIS AGREEMENT ONLY
FOR THE PURPOSE OF EVALUATING A POTENTIAL INVESTMENT IN THE SHARES.

 

2. Payment. Payment of the purchase price will be made pursuant to Section 1 of
the Subscription Agreement.

 

3. Return of Documents. Copies of the signed Subscription Agreement, Investor
Questionnaire and other subscription-related documents should be delivered to
the Company at:

 

EVO Transportation & Energy Services, Inc.

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

 

NAME OF SUBSCRIBER: _______________________ SUBSCRIPTION AMOUNT: $_________

 

 

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in shares of Series B Preferred Stock of EVO
Transportation & Energy Services, Inc., a Delaware corporation (the “Company”).
The offering of Shares (the “Offering”) is being conducted on a “best efforts”
no minimum basis. The undersigned subscriber is referred to herein as the
“Subscriber.”

 

1. Subscription and Purchase Price; Put Right

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
undersigned hereby subscribes for and agrees to purchase 1,000,000 Shares, at a
purchase price of $3.00 per Share, for an aggregate purchase price of $3,000,000
(the “Aggregate Purchase Price”).

 

(b) Purchase of Shares. The undersigned’s delivery of this Agreement to the
Company shall be accompanied by payment for the Shares subscribed for hereunder,
payable in United States dollars, by bank wire transfer of immediately available
funds delivered contemporaneously with the undersigned’s delivery of this
Agreement to the Company. The undersigned understands and agrees that, subject
to Section 2, Section 4, and applicable laws, by executing this Agreement, he,
she or it is entering into a binding agreement.

 

(c) Put Right. For a period of ten days following the Company’s receipt of an
advance of at least $3,000,000 from the United States Postal Service for claimed
reimbursements for certain services previously provided by the Company (the
“USPS Reimbursements”), Subscriber will have the right to require the Company to
redeem Shares purchased by Subscriber hereunder in the aggregate amount of up to
50% of the amount of the USPS Reimbursements at a redemption price of $3.00 per
Share.

 

2. Acceptance, Offering Term and Closing Procedures

 

The obligation of the undersigned to purchase the Shares shall be irrevocable,
and the undersigned shall be legally bound to purchase the Shares subject to the
terms set forth in this Agreement. The undersigned understands and agrees that
the Company reserves the right to reject this subscription for the Shares in
whole or part in any order at any time prior to the Company’s acceptance of such
subscription. If, in the event of rejection of this subscription by the Company
in accordance with this Section 2, or if the sale of the Shares is not
consummated for any reason, this Agreement and any other agreement entered into
between the undersigned and the Company relating to this subscription shall
thereafter have no force or effect, and the Company shall promptly return the
purchase price without interest thereon or deduction therefrom.

 

3. Investor’s Representations, Warranties and Agreements

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

 

2

 

 

(b) The undersigned acknowledges his, her or its understanding that the Offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the undersigned represents
and warrants to the Company and its affiliates as follows:

 

(i) The undersigned is acquiring the Shares solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the Shares;

 

(ii) The undersigned has the financial ability to bear the economic risk of his,
her or its investment, has adequate means for providing for their current needs
and contingencies, and has no need for liquidity with respect to the investment
in the Company;

 

(iii) The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the draft form of Certificate of Designation of Rights and Preferences
of Series B Preferred Stock (the “Certificate of Designation”), relating to the
rights and preferences of the Shares, and all other documents requested by the
undersigned or Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Agreement; and

 

(iv) The undersigned (together with his, her or its Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Shares. If
other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Shares.

 

(c) The information in the Investor Questionnaire (attached as Appendix A)
completed and executed by the undersigned (the “Investor Questionnaire”) is true
and accurate in all respects, and the undersigned is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D.

 

(d) The undersigned has been furnished with a copy of the Certificate of
Designation.

 

(e) The undersigned has relied on the advice of, or has consulted with, only
his, her or its Advisors. Each Advisor, if any, is capable of evaluating the
merits and risks of an investment in the Shares, and each Advisor, if any, has
disclosed to the undersigned in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate thereof.

 

(f) The undersigned represents, warrants and agrees that he, she or it will not
sell or otherwise transfer the Shares without registration under the Securities
Act or an exemption therefrom, and fully understands and agrees that the
undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Shares have not been registered under the Securities
Act or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the undersigned is aware that the Shares are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The undersigned also understands that, except as described in
Section 6 of this Agreement, the Company is under no obligation to register the
Shares on his, her or its behalf or to assist them in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The undersigned understands that any sales or transfers of the
Shares are further restricted by state securities laws.

 

(g) No representations or warranties have been made to the undersigned by the
Company, other than any representations of the Company contained herein, and in
subscribing for the Shares the undersigned is not relying upon any
representations other than those contained herein.

 

3

 

 

(h) The undersigned understands and acknowledges that his, her or its purchase
of the Shares is a speculative investment that involves a high degree of risk
and the potential loss of their entire investment and has carefully read and
considered the matters set forth in the Company’s reports filed with the U.S.
Securities and Exchange Commission (“SEC”), including in particular the matters
under the caption “Risk Factors” contained in the Company’s Annual Report on
Form 10-K filed with the SEC on May 30, 2019 and subsequent Quarterly Reports on
Form 10-Q. The undersigned understands and acknowledges that the Company is not
current in its SEC reporting obligations and the information contained in the
Company’s SEC filings, including the Company’s financial statements, is not
current, and the undersigned is not relying on the accuracy of the Company’s SEC
filings in making the investment decision to purchase Shares in the Offering.

 

(i) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.

 

(j) The undersigned understands and agrees that the Shares may bear
substantially the following legend until (i) such Shares shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for the Company such Shares may be sold without registration
under the Securities Act, as well as any applicable “blue sky” or state
securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(k) Neither the SEC nor any state securities commission has approved the Shares
or passed upon or endorsed the merits of the Offering. The Offering has not been
reviewed by any Federal, state or other regulatory authority.

 

(l) The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering of the Shares and the
business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

 

(m) The undersigned is unaware of, is in no way relying on, and did not become
aware of the Offering of the Shares through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the Offering and sale of
the Shares and is not subscribing for Shares and did not become aware of the
Offering of the Shares through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.

 

4

 

 

(n) The undersigned has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(o) The undersigned is not relying on the Company with respect to the legal,
tax, economic and related considerations of an investment in the Shares, and the
undersigned has relied on the advice of, or has consulted with, only his, her or
its own Advisors.

 

(p) The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Company’s filings with the SEC were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(q) No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the Offering of the Shares which are in any way inconsistent
with the information contained herein.

 

(r) The undersigned agrees, acknowledges and understands that during the period
commencing on the date hereof and ending on the earlier of (i) the Company’s
public announcement of the Offering and (ii) the date that is six months after
the date hereof, the undersigned will not directly or indirectly, through
related parties, affiliates or otherwise, purchase, sell “short” or “short
against the box” (as those terms are generally understood) any equity security
of the Company.

 

(s) The foregoing representations, warranties and agreements will survive the
completion of the Offering.

 

4. Conditions to Acceptance of Subscription

 

The Company’s right to accept the subscription of the undersigned is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):

 

(a) No legal action, suit or proceeding is pending which seeks to restrain or
prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Company contained in this
Agreement must have been true and correct on the date of this Agreement.

 

5. Notices to Subscribers

 

(a) THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(b) THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

5

 

 

6. Miscellaneous Provisions

 

(a) Piggy-Back Registration. If at any time on or after April 1, 2020, the
Company proposes to file any registration statement (other than any registration
on Form S-4, S-8 or any other similarly inappropriate form, or any successor
forms thereto) under the Securities Act covering a public offering of the
Company’s common stock, it will notify the Subscriber at least ten (10) days
prior to each such filing and will use its best efforts to include in such
Registration Statement (to the extent permitted by applicable regulation), the
shares of the Company’s common stock issuable upon conversion of the Shares
purchased by the Subscriber to the extent requested by the Subscriber within
five (5) days after receipt of notice of such filing (which request shall
specify the shares of the Company’s common stock intended to be sold or disposed
of by the Subscriber and describe the nature of any proposed sale or other
disposition thereof); provided, however, that if a greater number of shares of
the Company’s common stock is offered for participation in the proposed offering
than in the reasonable opinion of the managing underwriter (if any) of the
proposed offering can be accommodated without adversely affecting the proposed
offering, then the amount of shares of the Company’s common stock proposed to be
offered by the Subscriber for registration, as well as the number of securities
of any other selling stockholders participating in the registration, will be
proportionately reduced to a number deemed satisfactory by the managing
underwriter. The Company will bear all expenses and fees incurred in connection
with the preparation, filing, and amendment of the registration statement with
the SEC, except that the Subscriber shall pay all fees, disbursements and
expenses of any counsel or expert retained by the Subscriber and all
underwriting discounts and commissions, filing fees and any transfer or other
taxes relating to the Shares included in the registration statement. The
Subscriber agrees to cooperate with the Company in the preparation and filing of
any registration statement, and in the furnishing of information concerning the
Subscriber for inclusion therein, or in any efforts by the Company to establish
that the proposed sale is exempt under the Securities Act as to any proposed
distribution.

 

(b) Modification. Neither this Agreement, nor any provisions hereof, may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

(c) Survival. The undersigned’s representations and warranties made in this
Subscription Agreement survive the execution and delivery of this Agreement and
the delivery of the Shares.

 

(d) Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or email), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties written notice in the
manner herein set forth.

 

(e) Binding Effect. Except as otherwise provided herein, this Agreement is
binding upon, and inures to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned is joint and several and the agreements, representations,
warranties and acknowledgments contained herein are deemed to be made by, and
are binding upon, each such person or entity and his, her or its heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.

 

6

 

 

(f) Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

(g) Governing Law and Venue. This Agreement is governed by and construed in
accordance with the laws of the State of Arizona, without giving effect to
conflicts of law principles. Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction and venue of the state courts of the State
of Arizona or the United States District Court located in the State of Arizona,
in each case located in Maricopa County, Arizona, for the purpose of any action
between the parties arising in whole or in part under or in connection with this
Agreement.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[Remainder of page left intentionally blank]

 

7

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 24th day
of March, 2020.

 

1,000,000   $3,000,000 No. Shares subscribed for   Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1. ☒ Individual 7. ☐ Trust/Estate/Pension or Profit Sharing Plan           Date
Opened:______________             2. ☐ Joint Tenants with Right of Survivorship
8. ☐ As a Custodian for           ________________________________          
Under the Uniform Gift to Minors Act of the State of          
________________________________             3. ☐ Community Property 9. ☐
Married with Separate Property             4. ☐ Tenants in Common 10. ☐ Keogh  
          5. ☐ Corporation/Partnership/ Limited Liability Company 11. ☐ Tenants
by the Entirety             6. ☐ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):
                                                                                                

 

Account Name:
                                                                                                                                    

 

Account Number:
                                                                                                                                    

 

Representative Name:
                                                                                                                                    

 

Representative Phone Number:
                                                                                                                        

 

Address:
                                                                                                                                                

 

City, State, Zip:
                                                                                                                                    

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 

 

 

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________
Exact Name in Which Title is to be Held

 

Danny Cuzick     Name (Please Print)   Name of Additional Purchaser      
[intentionally omitted]     Residence: Number and Street   Address of Additional
Purchaser       [intentionally omitted]     City, State and Zip Code   City,
State and Zip Code       [intentionally omitted]     Social Security Number  
Social Security Number       [intentionally omitted]     Telephone Number  
Telephone Number             Fax Number (if available)   Fax Number (if
available)       [intentionally omitted]     E-Mail   E-Mail (if available)    
  /s/ Danny Cuzick     (Signature)   (Signature of Additional Purchaser)

 

ACCEPTED this ______ day of March, 2020, on behalf of the Company.

 

  By: /s/ Thomas J. Abood     Chief Executive Officer

 

[Signature Page to Series B Subscription Agreement]

 

 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

_____________________________________________________________________________
Name of Entity (Please Print)   Date of Incorporation or Organization:
____________________________________________   State of Principal Office:
____________________________________________   Federal Taxpayer Identification
Number: ____________________________________________  
____________________________________________ Office Address  
____________________________________________ City, State and Zip Code  
____________________________________________ Telephone Number  
____________________________________________ Fax Number (if available)  
____________________________________________ E-Mail (if available)

 

  By:             Name:     Title:               Address

 

ACCEPTED this _______ day of March, 2020, on behalf of the Company.

 

  By:       Chief Executive Officer

 

[Signature Page to Series B Subscription Agreement]

 

 

 

 

Appendix A

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

☐I am a (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Shares, is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Shares is made solely by persons or entities that are accredited
investors.

 

☐I am a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, as amended.

 

☐I am an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Shares and with total assets in excess of
$5,000,000.

 

☐I am a director or executive officer of the Company.

 

☐I am a natural person whose individual net worth, or joint net worth with my
spouse, exceeds $1,000,000 at the time of my subscription for and purchase of
the Shares. For purposes of this Subscription Agreement, “net worth” means the
excess of total assets at fair market value, including real and personal
property, but excluding the value of your primary residence, over total
liabilities. Total liabilities excludes any mortgage on the primary residence in
an amount of up to the home’s estimated fair market value, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Shares for the purpose of investing in the Shares.

 

☐I am a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with my spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

[Signature Page to Series B Investor Questionnaire]

 

 

 

 

Appendix A

 

☐I am a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose subscription for and purchase of
the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 

☐I am an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs. Note: For Subscribers attempting
to qualify under this item, each equity owner must complete, sign and return to
the Company a separate copy of this Questionnaire).

 

☐I do NOT meet any of the foregoing categories.

 

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Shares of the Company.

 

Danny Cuzick     Name of Purchaser [please print]   Name of Co-Purchaser [please
print]       /s/ Danny Cuzick     Signature of Purchaser (Entities please  
Signature of Co-Purchaser provide signature of Purchaser’s duly     authorized
signatory.)               3/24/2020 Name of Signatory (Entities only)   Date    
        Title of Signatory (Entities only)    

 

 

[Signature Page to Series B Investor Questionnaire]

 

 

 

 

